Citation Nr: 0835288	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-41 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for skin disease of the 
lower extremities and feet to include as due to exposure to 
herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J. D.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
October 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  


FINDING OF FACT

A skin disease of the lower extremities and feet was not 
affirmatively shown to have had onset during service; and a 
skin disease of the lower extremities and feet, which was 
first diagnosed after service, is unrelated to an injury, 
disease or event of service origin to include exposure to 
herbicides. 


CONCLUSION OF LAW

A skin disease of the lower extremities and feet to include 
as due to exposure to herbicides was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), (e) (2007).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the claim 
of service connection, namely, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit records not in the custody of a Federal agency, 
such as private medical records or authorize VA to obtain 
private medical records on his behalf.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice, pertaining to the 
effective date and the degree of disability assignable, came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the RO provided substantial content-complying VCAA notice, 
the claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in May 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained the service records.  The 
veteran has submitted private medical records.

At the hearing in June 2008, the veteran indicated that he 
may obtain additional evidence from a private physician and 
he was encouraged to submit any such evidence, but no such 
evidence has been submitted. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim.  In the absence of an established event, 
injury, or disease, involving the skin, during service, a VA 
examination is not required under the duty to assist. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era (beginning in January 1962 and ending in May 
1975) shall be presumed to have been exposed during such 
service to herbicide agents, including an herbicide commonly 
referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military service, there is a presumption of service 
connection for certain diseases, but not for skin disease 
other than chloracne.  38 U.S.C.A. §1116(a)(2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).  

Factual Background

The service personnel records show that the veteran served in 
Vietnam from June 1967 to June 1968.  

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of a skin disease of the 
lower extremities and feet.  On separation examination, the 
veteran denied having had a skin disease, the skin evaluation 
was normal, and skin disease was not listed as a defect or 
diagnosis by the examiner. 

After service, private medical records document skin 
eruptions on the lower extremities, beginning in August 2001, 
which were described as tinea corporis and xerosis.  In May 
2002, in December 2002, and in October 2003, skin eruptions 
of the lower extremities were identified as eczema, which was 
confirmed in a statement, received in 2006. 

In June 2008, the veteran testified that he began getting 
treatment for a skin problem the 1990s and that he did not 
have the skin problem in 1970.  

Analysis

On the basis of the service treatment records, a skin disease 
of the lower extremities and feet was not affirmatively shown 
to have been present during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

As a skin disease was not noted or observed during service as 
evidenced by the service treatment records and as there is 
otherwise no other evidence of a skin disease during service, 
the principle of continuity of symptomatology does not apply.  
Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

Although the service treatment records do not document a skin 
disease of the lower extremities and feet, the veteran has 
stated, and the evidence shows, that he was in Vietnam.  And 
the veteran feels that his skin disease is due to in-service 
exposure to herbicides in Vietnam.  

Under case law, a skin condition is a condition where lay 
observation has been found to be competent to establish the 
presence of the disability.  McCartt v. West, 12 Vet. App. 
164, 167 (1999) (skin disorder manifested by boils, blotches, 
a rash, soreness, and itchiness).  And although the veteran 
is competent to declare that he has a skin condition of the 
lower extremities and feet, he is not competent to provide an 
opinion on medical causation.  

Where, as here, the determinative question involves medical 
causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  And 
there is no competent medical evidence of causation in favor 
of the claim.  And in the absence of competent evidence that 
a skin disease may be associated with an established event, 
injury, or disease in service, VA is not obligated under the 
duty to assist to obtain a medical opinion, addressing 
causation.



As for the veteran's statements and testimony, as a lay 
person the veteran is not competent to offer an opinion on 
the question of medical causation, that is, the relationship 
between the current skin disease and an established event, 
injury, or disease in service.  Therefore the veteran's 
statements and testimony are not competent evidence favorable 
to the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The remaining question is whether the current skin disease is 
associated with exposure to herbicides, including Agent 
Orange.  

As the veteran served in Vietnam during the pertinent time 
period, it is presumed that he was exposed to herbicides, 
including Agent Orange.  Neither tinea corporis, xerosis nor 
eczema is a disease associated with exposure to herbicides, 
including Agent Orange, for which service connection on a 
presumptive basis may be established. 38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Furthermore, there is no competent evidence that a tinea 
corporis, xerosis or eczema is actually caused by exposure to 
herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.303, 3.307, 3.309(e); Combee at 34 F.3d 1039.  

As the Board may consider only independent medical evidence 
to support its finding on the question of medical causation, 
and as there no such evidence favorable to the claim, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

ORDER

Service connection for a skin disease of the lower 
extremities and feet to include as due to exposure to 
herbicides is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


